--------------------------------------------------------------------------------

EXHIBIT 10.13




Bonus Plan Calculation


The Bonus Plan for Colonial Bank, FSB includes Directors, Senior Officers and
Junior Officers.  There is no differential for Executives and Business
Development Officers.  The Bonus must be approved by the Compensation Committee.


The maximum bonus is capped at 30 percent of salary and is based on a range
potential and actual Return on Assets.


The bonus percentage is calculated as:


The previous three year average of Return on Assets less 25 basis points times
70 percent of salary times 30 percent


plus


The current year average of Return on Assets less 25 basis points times 30
percentsalary times 30 percent


If the Return on Assets average or current year actual Return on Assets is less
than 25 basis points, the Compensation Committee of the Board makes the final
determination as to the Bonus.


 
 

--------------------------------------------------------------------------------

 
 
RESOLUTIONS OF THE BOARD OF DIRECTORS
OF
COLONIAL BANK, FSB




WHEREAS, Colonial Bank, FSB (the “Bank”) adopted the Bonus Plan (the “Plan”) for
officers and directors (the “Participants”) of the Bank; and


WHEREAS, the Bank desires to require that all payments under the Bonus Plan
shall be paid in full by no later than March 15 of the calendar year immediately
following the calendar year in which the bonuses were earned by the Participants
in order for the Plan to be exempt from the technical requirements of Section
409A of the Internal Revenue Code of 1986, as amended.


NOW, THEREFORE, BE IT RESOLVED, that all payments under the Bonus Plan shall be
paid in full to the Participants by no later than March 15 of the calendar year
immediately following the calendar year in which the bonuses were earned by the
Participants; and


RESOLVED, FURTHER, that the duly authorized officers of the Bank shall be, and
the same hereby are, authorized, empowered and directed to take any and all
action necessary for the implementation of these resolutions.


SECRETARY’S CERTIFICATE


I, Marie Davis, Secretary of the Bank do hereby certify that the above
resolutions were adopted by the Board of Directors at a meeting duly held on
December 18, 2008.



 

 
/s/ Marie Davis
   
Secretary
 

 